r - ATt, 7 7.701
               ,,
viie L ,..., 44i i ,i,1 '                                                                          05/14/2021


                            IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: PR 07-0011


                                               PR 07-0011
                                                                                          FILED
                                                                                         MAY 1 4 2021
                                                                                      Bowen Greenwood
                                                                                    Clerk of Supreme Court
        IN THE MATTER OF CALLING A RETIRED                                             State of Montana
                                                                             ORDER
        DISTRICT JUDGE TO ACTIVE SERVICE




                The judges of the Eighth Judicial District of the State of Montana have requested
      the assistance of retired District Judge Wm. Nels Swandal to assume jurisdiction of
       Cascade County Cause Nos. ADV-20-121, Jodie Young v. ERA Advantage Realty, and
       ADV-19-773,Bridger Holdings v. Bridger Steel.
                Judge Swandal has retired under the provisions ofthe Montana Judges' Retirement
      System and, being subject to call for duty pursuant to § 19-5-103, MCA,has advised that
      he is agreeable to assisting the Eighth Judicial District Court with the above-listed matters.
                IT IS HEREBY ORDERED:
                 1. The Honorable Wm. Nels Swandal, retired District Judge, is hereby called to
       active service in the District Court ofthe Eighth Judicial District ofthe State of Montana,
      to assume jurisdiction of Cascade County Cause Nos. ADV-20-121, Jodie Young v. ERA
      Advantage Realty, and ADV-19-773, Bridger Holdings v. Bridger Steel, and is hereby
       authorized to proceed with any and all necessary hearings, opinions, and orders, including
      final resolution of said matters.
                2. For all active service, Judge Swandal shall be paid the salary compensation to
       which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
      reimbursed.
                A copy ofthis Order shall be filed with the District Court Clerk ofCascade County,
       with the request that this Order be sent to all counsel of record in the above-listed matters.
       A copy ofthis Order shall also be provided to the District Court Judges ofthe Eighth
Judicial District, the Honorable Wm. Nels Swandal, Beth McLaughlin, Supreme Court
Administrator, and Cathy Pennie, Office ofthe Supreme Court Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof. i,.\.,
      DATED this 11 day of May,2021.



                                                              Chief Justice




                                            2